        Case 1:18-cv-00187-REP Document 412 Filed 08/16/21 Page 1 of 2



RAFAEL M. GONZALEZ, JR.
Acting United States Attorney

CHRISTINE G. ENGLAND, Idaho State Bar No. 11390
Assistant United States Attorney
District of Idaho
1290 West Myrtle Street, Suite 500
Boise, ID 83702
Tel: (208) 334-1211; Fax: (208) 334-9375
Email: Christine.England@usdoj.gov

TODD KIM
Assistant Attorney General

LUTHER L. HAJEK, Colorado Bar No. 44303
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
999 18th St., South Terrace – Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
E-mail: Luke.Hajek@usdoj.gov

Attorneys for Defendants

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT, et al.,          Case No. 1:18-cv-00187-REP
       Plaintiffs,                           DEFENDANTS’ NOTICE OF APPEAL
       vs.

DEBRA HAALAND, Secretary of the Interior,
et al.,

       Defendants,

and

STATE OF WYOMING, et al.,

             Defendant-Intervenors.




Defendants’ Notice of Appeal
        Case 1:18-cv-00187-REP Document 412 Filed 08/16/21 Page 2 of 2




       Defendants Debra Haaland, Secretary of the Interior, and the U.S. Bureau of Land

Management hereby appeal to the U.S. Court of Appeals for the Ninth Circuit from the District

Court’s June 9, 2021 Memorandum Decision and Order regarding the parties’ summary

judgment motions, ECF No. 389, as well as all prior orders and decisions that merge into that

order, including the Court’s Memorandum Decision and Order re Defendants’ Motion to Sever

and Transfer (Docket No. 12), ECF No. 66.

       Respectfully submitted this 16th day of August, 2021,

                             RAFAEL M. GONZALEZ, JR.
                             Acting United States Attorney

                             CHRISTINE G. ENGLAND, Idaho State Bar No. 11390
                             Assistant United States Attorney
                             District of Idaho
                             1290 West Myrtle Street, Suite 500
                             Boise, ID 83702
                             Tel: (208) 334-1211; Fax: (208) 334-9375
                             Email: Christine.England@usdoj.gov

                             TODD KIM
                             Assistant Attorney General

                             LUTHER L. HAJEK, Colorado Bar No. 44303
                             U.S. Department of Justice
                             Environment and Natural Resources Division
                             Natural Resources Section
                             999 18th Street
                             South Terrace, Suite 370
                             Denver, CO 80202
                             Tel: (303) 844-1376; Fax: (303) 844-1350
                             E-mail: Luke.Hajek@usdoj.gov

                             Counsel for Defendants




Defendants’ Notice of Appeal                 1
